         Case 1:18-cv-00346-LY Document 17 Filed 10/07/19 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS                  OL9OCT-7 PM2:O2
                                  AUSTIN DIVISION

 COMMODITY FUTURES TRADING                            §
 COMMISSION,                                          §
                  PLAINTIFF,                          §
                                                      §
V.                                                    §   CAUSE NO. 1:1 8-CV-346-LY
                                                      §
 CHARLES MCALLISTER,                                  §
                   DEFENDANT.                         §

                                         ORDER

      IT IS HEREBY ORDERED that the parties shall submit ajoint-status report on or before

November 6, 2019. The report should include recommendations on how to proceed in this case.

      SIGNED this             day of October, 2019.




                                                 DSTA      S
